DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 8-10-2021. As directed, claims 1, 3-4, 6, 8, 10, 13-15 have been amended, no claims have been added, and no claims have been amended. Thus, claims 1-20 are pending in the application.

Response to Amendment
Applicant has amended claims 1, 3-4, 6, 8, 10, 13, and 15 to address minor informalities within the claims. The previously held claim objections are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, and 6 concerning the anticipatory rejection employing Zhang, and the obviousness rejections of claim 8-13 employing Zhang and Maloney have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (see pages 10-11 of the Remarks as filed) that the obviousness rejections employing Simmons are improper because the applied vibration taught by Simmons is for a different purpose than the applied vibration disclosed by Zhang, and thus one of ordinary 
Applicant further argues (see Remarks page 11) that Maloney does not constitute analogous prior art, and has been improperly combined with Zhang because Maloney fails to disclose any treatment of a patient with involuntary muscle movement. However, Maloney was merely relied upon to teach obvious features of a wearable technology, and not for any treatment method. Therefore, rejections involving Maloney will be maintained herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0356890) in view of Rocon de Lima (US 2014/0336722).
Regarding claim 1, Zhang discloses a method for mitigating an involuntary muscle movement in a limb of a patient for an efficacy duration (paragraph 16, lines 1-12 describes the use of the wearable device to reduce or stabilize involuntary movement of a joint or limb, and to reduce tremors; paragraph 18, lines 1-6 describes the application of vibrational therapy using actuators in accordance with a prescribed duty cycle), the method comprising applying external vibration in multiple locations distributed about a periphery of an upper arm or forearm of the patient (paragraph 17, lines 1-10 describes the placement of the wearable device 20 near the wrist or the elbow of the patient, and further describes actuators 102 spatially oriented around the periphery of the device 20; see Fig. 1) for an applied vibration duration (paragraph 18, lines 1-11 
Zhang fails to disclose that the vibration is applied for a duration less than the efficacy duration, and that after vibration is applied, the pulsing on and off is discontinued for a resting duration, the applied vibration and the resting duration together defining the efficacy duration.
However, Rocon de Lima teaches a method of applying stimulation wherein after an initial tremor is detected, stimulation is applied (see Fig. 5, far left box “deliver stimulation stimulation window”), discontinuing stimulation while monitoring for signs of a return of involuntary muscle movement in the limb (see Fig. 5, bottom, far left box indicates a recording window, and Figs. 6A-B show that the recording window and the stimulation window are applied at different times in the treatment process), and when a return of involuntary muscle movements is detected (see Fig. 5, following the “recording window” a tremor detection threshold is used to determine if a tremor has occurred), applying stimulation again (see Fig. 5, if a tremor is detected, the process following the detection ends in applying a stimulation; see also paragraph 74 and paragraph 129), the period of time constituting the applied stimulation and the resting duration (i.e. the recording window) together defining an efficacy duration (see Fig. 5, if a tremor is detected, the process following the detection ends in applying a stimulation; see also 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Zhang in order to provide sequential steps of monitoring for involuntary muscle movement and applying a vibrational stimulus, as suggested by Rocon de Lima, in order to ensure that artifacts from the applied vibration are not present when the device monitors for involuntary muscle activity, and further so that the tremor parameters can be obtained after the stimulation window.
Regarding claim 2, Zhang in view of Rocon de Lima disclose the method of claim 1, as discussed above.
Zhang further discloses wherein the location is on the upper arm at least 1 inch above an elbow of the patient (paragraph 17, lines 4-5 describes that the device (20) may be located near the wrist or elbow; paragraph 58, lines 1-10 describes the application of the wearable device along various locations of a patient’s body, and generally directs the wearable device 20 to be placed around a user’s limb).  
Regarding claim 4, Zhang in view of Rocon de Lima disclose the method of claim 1, as discussed above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percentage of the applied vibration duration to be less than 80% of the efficacy duration, as taught by Rocon de Lima’s Figure 8 and paragraph 129, in order to give the system time to effectively record the limb after a stimulation window and record a possible recurring tremor.
Regarding claim 5, Zhang in view of Rocon de Lima disclose the method of claim 1, as discussed above.
Modified Zhang further discloses a method of applying stimulation wherein after an initial tremor is detected, stimulation is applied (Rocon de Lima: see Fig. 5, far left box “deliver stimulation stimulation window”), discontinuing stimulation while monitoring for signs of a return of involuntary muscle movement in the limb (Rocon de Lima: see Fig. 5, bottom, far left box indicates a recording window, and Figs. 6A-B show that the recording window and the stimulation window are applied at different times in the treatment process), detecting a return of involuntary muscle movements (Rocon de Lima: see Fig. 5, following the “recording window” a 
Regarding claim 6, Zhang in view of Rocon de Lima disclose the method of claim 1, as discussed above.
Zhang further discloses the method wherein the step of applying the external vibration comprises providing a wearable device (20) having a plurality of vibration generators (actuators 102) mounted thereon, and removably affixing the device (20) to the upper arm or forearm of the patient such that the device transmits radial compression to the arm of the patient (paragraph 17, lines 1-10 describes the actuators 102 mounted on band 100 of the wearable actuator 20; paragraph 18, lines 1-6 describes that the actuators provide vibration to the patient; paragraph 23, lines 1-9 describes various locking mechanisms for removably and affixing the device 10 to the patient, and further describes the device being fastened to the limb which would be understood to deliver radial compression when worn).  
Regarding claim 7, Zhang in view of Rocon de Lima disclose the method of claim 6, as discussed above.
Zhang further discloses wherein the wearable device (20) comprises a power source connected to the plurality of vibration generators (102) (paragraph 20, lines 1-9), a microcontroller (402: paragraph 48, lines 1-2 states that the processor 402 can be a microcontroller; Fig. 4) configured to control one or more vibration characteristics of the vibration generators (102) (paragraph 48, lines 1-7), including pulse frequency (paragraph 18, lines 1-6; paragraph 47, lines 1-10), an inertial sensor (104, 106, 108 can be accelerometers and gyroscopes for detecting the involuntary muscle movement) configured to detect the involuntary 
While Zhang discloses the use of the sensors and the microcontroller to detect an involuntary muscle movement and energize and de-energize the actuators respectively, Zhang fails to disclose the step of de-energizing the vibration generators until the inertial sensor detects an involuntary muscle movement.
However, Rocon de Lima teaches a method of applying stimulation wherein after an initial tremor is detected, stimulation is discontinued while monitoring for signs of a return of involuntary muscle movement in the limb (see Fig. 5, bottom, far left box indicates a recording window, and Figs. 6A-B show that the recording window and the stimulation window are applied at different times in the treatment process), and when a return of involuntary muscle movements is detected (see Fig. 5, following the “recording window” a tremor detection threshold is used to determine if a tremor has occurred), applying stimulation again (see Fig. 5, if a tremor is detected, the process following the detection ends in applying a stimulation; see also paragraph 74 and paragraph 129). Rocon de Lima further teaches that using sequential time periods for detection and application of a stimulus ensures that there are no artifacts from the applied stimulus during the recording window (paragraph 129, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0356890) in view of Rocon de Lima (US 2014/0336722), as applied to claim 1 above, in view of Simmons (US 2010/0160986).
Regarding claim 3, Zhang in view of Rocon de Lima disclose the method of claim 1, as discussed above.
Zhang further discloses wherein the step of applying the external vibration (paragraph 17, lines 1-10 describes the actuators 102 mounted on band 100 of the wearable actuator 20; paragraph 18, lines 1-6 describes that the actuators provide vibration to the patient) comprises providing a vibration having a vibration frequency pulsed at a pulse frequency (paragraph 18, lines 1-6 describes employing a pulsed square waveform with a pulse frequency different from the vibrational frequency of the actuators 102).
While modified Zhang describes that the vibrational frequency from the actuators (102) can be driven at 200 Hz in exemplary embodiments, Zhang fails to explicitly disclose the pulse frequency, and therefore fails to disclose that the ratio between the vibration frequency and the pulse frequency is between .65-4.5.
However, Simmons discloses a device (501) placed on a patient’s arm (see Fig. 5A) for providing stimulatory vibration to a patient with neurodegenerative diseases or dyscoordination (paragraph 136, lines 1-9) wherein the pulse frequency is between 30 and 1000 pulses per second (i.e 30-1000 Hz) (paragraph 137, lines 8-12). Simmons further indicates that the pulse frequency 
Using the exemplary 200 Hz vibration frequency disclosed by Zhang, and the 30-1000 Hz pulse frequency taught by Simmons, the ratio between the vibration frequency and the pulse frequency ranges from .15 to 5. 
The range taught by the prior art of .15 to 5 overlaps the claimed range of .65 to 4.5. However, in the case that the range found in the prior art overlaps the claimed range, a prima facie case of obviousness exists (MPEP 2144.05.I).
Further, because Simmons explains that the pulse frequency can be modified based on the desired application, one of ordinary skill in the art could reasonably modify the pulse frequency range taught by Simmons through routine experimentation to arrive at the claimed ratio range (see MPEP 2144.05.II).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device and method disclosed by modified Zhang with the capability of altering the pulse frequency as taught by Simmons, in order to provide a ratio of vibration frequency to pulse frequency between .15 and 5. Further, because the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists. Still further, based on Simmons suggestion that the pulse frequency can be modified depending on the desired application of the vibrational stimulation, one of ordinary skill could reasonably arrive at the claimed ratio range through routine experimentation.
Claims 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0356890) in view of Rocon de Lima (US 2014/0336722) and Maloney (US 2018/0000685).
Regarding claim 8, Zhang discloses a wearable device (20; Fig. 1) for mitigating an involuntary muscle movement in limb of a patient (paragraph 16, lines 1-12 describes the use of the wearable device to reduce or stabilize involuntary movement of a joint or limb, and to reduce tremors), the device (20) comprising: 
a base (100) configured to be removably affixed to an upper arm or forearm of the patient (paragraph 17, lines 1-10 describes the actuators 102 mounted on band 100 of the wearable actuator 20; paragraph 18, lines 1-6 describes that the actuators provide vibration to the patient; paragraph 23, lines 1-9 describes various locking mechanisms for removably and affixing the device 10 to the patient, and further describes the device being fastened to the limb which would be understood to deliver radial compression when worn), the base (100) configured to transmit a radial compressive force to the upper arm or forearm of the patient (paragraph 17, lines 1-10 describes the placement of the wearable device 20 near the wrist or the elbow of the patient, and further describes actuators 102 spatially oriented around the periphery of the device 20; paragraph 23, lines 1-9 describes various locking mechanisms for removably and affixing the device 10 to the patient, and further describes the device being fastened to the limb which would be understood to deliver radial compression when worn); 
a plurality of vibration generators (102) mounted on the base (100) (paragraph 17, lines 1-10; Fig. 1); 
a portable power source integrated into the wearable device (20) (paragraph 20, lines 9-12 describe the use of a local battery within the device); 
a microcontroller (402) connected to the power source and configured to control one or more characteristics of a vibration generated by the vibration generators (102) (paragraph 48, lines 1-2 states that the processor 402 can be a microcontroller; paragraph 47, lines 8-11 
and a communications interface (110) configured to facilitate communications between the microcontroller (402) and a remote controller (generally, memory 406 in Fig. 4), the microcontroller (402) configured to receive control settings from the remote controller (406) 
Zhang fails to disclose that the base is a flexible base and that the vibration is applied for a duration less than the efficacy duration, and that after vibration is applied, the pulsing on and off is discontinued for a resting duration, the applied vibration and the resting duration together defining the efficacy duration.
However, Rocon de Lima teaches a method of applying stimulation wherein after an initial tremor is detected, stimulation is applied (see Fig. 5, far left box “deliver stimulation stimulation window”), discontinuing stimulation while monitoring for signs of a return of involuntary muscle movement in the limb (see Fig. 5, bottom, far left box indicates a recording window, and Figs. 6A-B show that the recording window and the stimulation window are applied at different times in the treatment process), and when a return of involuntary muscle movements is detected (see Fig. 5, following the “recording window” a tremor detection threshold is used to determine if a tremor has occurred), applying stimulation again (see Fig. 5, if a tremor is detected, the process following the detection ends in applying a stimulation; see also paragraph 74 and paragraph 129), the period of time constituting the applied stimulation and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Zhang in order to provide sequential steps of monitoring for involuntary muscle movement and applying a vibrational stimulus, as suggested by Rocon de Lima, in order to ensure that artifacts from the applied vibration are not present when the device monitors for involuntary muscle activity, and further so that the tremor parameters can be obtained after the stimulation window.
Modified Zhang fails to disclose that the base is flexible.
However, Maloney teaches a wearable device (100) for providing vibrational therapy (paragraph 28, lines 1-4; Fig. 1) wherein the wearable device (100) includes a flexible band (105) (paragraph 36, lines 1-8; Fig. 1). Maloney further teaches that the flexible band (105) is capable of elastically deforming around the area the device is worn, such that is conforms to that location (paragraph 36, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Zhang 
Regarding claim 9, Zhang in view of Rocon de Lima and Maloney disclose the wearable device of claim 8, as discussed above.
Zhang further discloses wherein the portable power source (battery) is rechargeable (paragraph 20, lines 9-14), 
Modified Zhang does not explicitly disclose wherein the wearable device further comprises an interface for charging the power source.  
However, Maloney teaches a wearable device (100) further comprising an interface (“ports”) for charging the power source (120) (paragraph 92, lines 8-12). Maloney further indicates that the ports facilitate charging the rechargeable power source from a mains source or external battery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an interface for charging the power source on the device disclosed by modified Zhang in order to facilitate charging the rechargeable power source from a mains source or external battery as taught by Maloney.
Regarding claim 10, Zhang in view of Rocon de Lima and Maloney disclose the wearable device of claim 8, as discussed above.
Zhang further disclose wherein the base (100) has an open configuration and a closed configuration (paragraph 23, lines 5-9), the base having a first connection interface on a first end configured to mate with a second connection interface on the second end (paragraph 23, lines 5-9 discloses the use of a buckle for fastening the wearable device to the limb).  

However, Maloney teaches a clasp (130) for the wearable device (100) wherein the base (105) has an adjustable periphery in the closed configuration (paragraph 32, lines 10-12; paragraph 37, lines 12-15). Maloney indicates that this adjustable configuration ensures that the actuators are brought into contact with the limb (paragraph 32, lines 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clasp disclosed by modified Zhang to further include the capability of adjusting the periphery in a closed configuration, as taught by Maloney, in order to ensure that the actuators contact the patient limb effectively.
Regarding claim 11, Zhang in view of Rocon de Lima and Maloney disclose the wearable device of claim 8, as discussed above.
Modified Zhang fails to disclose wherein the plurality of vibration generators are distributed on a flexible substrate embedded in the flexible base.  
However, Maloney teaches wherein the plurality of vibration generators (205) are distributed on a flexible substrate (208) embedded in the flexible base (105) (paragraph 68, lines 1-8; paragraph 69, lines 1-6 and 11-17 describes flexible surface 208 which contacts transducer 205 of the actuator 200, and the actuator is embedded within band 105). Maloney further indicates that the flexible substrate aids in transferring the haptic stimulation (paragraph 68, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuators of the device disclosed by 
Regarding claim 12, Zhang in view of Rocon de Lima and Maloney disclose the wearable device of claim 8, as discussed above.
Zhang further discloses wherein the plurality of vibration generators (102) are evenly distributed in fixed positions (paragraph 32, lines 6-8; Fig. 3, see wearable device 304), the selected vibration generators (102) comprise fewer than all of the vibration generators (102) (paragraph 32, lines 6-11), and the microcontroller (402) is  configurable to pulse only the selected vibration generators (102) and not to pulse vibration generators (102) other than the selected vibration generators (102) (paragraph 32, lines 6-11; paragraph 48, lines 1-2 states that the processor 402 can be a microcontroller; paragraph 47, lines 8-11 describes that the microcontroller 402 controls the power delivery to the actuators; paragraph 48, lines 1-7; Fig. 4).  
Regarding claim 13, Zhang in view of Rocon de Lima and Maloney disclose the wearable device of claim 12, as discussed above.
Zhang further discloses the device (20) further comprising an inertial sensor (104, 106, 108 can be accelerometers and gyroscopes for detecting the involuntary muscle movement) configured to sense involuntary muscle movements in the wearer's arm not caused by the wearable device (20) (paragraph 27, lines 1-4), wherein the microcontroller (402) is configured to receive and interpret a signal from the inertial sensor (104, 106, 108) (paragraph 40, lines 1-5; paragraph 47, lines 1-8), and to initiate the plurality of vibration generators (102) in response to the inertial sensor (104, 106, 108) sensing such involuntary muscle movements (paragraph 38, lines 1-5 describes that the actuators 102 can be adjusted in response to received sensor data, and 
Regarding claim 15, Zhang in view of Rocon de Lima and Maloney disclose the device of claim 12, as discussed above.
Modified Zhang further discloses the method comprising applying the vibration for an applied vibration duration as a percentage of efficacy duration of less than 80% (see Rocon de Lima at paragraphs 80 and 129, and Fig. 8: Fig. 8 shows the consecutively applied stimulation windows and recording windows, in the time frame between 95 and 100 seconds, a full cycle of the efficacy duration can be seen from time points 96 to 100, in this interval, the applied stimulation appears to be active from roughly time point 96 until time point 99, and the recording window appears to last from time point 99 to time point 100, such that the stimulation is deliver about 75% of the overall cycle which is less than 80%, further paragraph 129 indicates that the lengths of stimulation and recording windows can be modified by one of ordinary skill).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percentage of the applied vibration duration to be less than 80% of the efficacy duration, as taught by Rocon de Lima’s Figure 8 and paragraph 129, in order to give the system time to effectively record the limb after a stimulation window and record a possible recurring tremor.
Regarding claim 16, Zhang in view of Rocon de Lima and Maloney disclose the device of claim 12, as discussed above.
Modified Zhang further disclose a system configured to mitigate an involuntary muscle movement in limb of a patient (Zhang: paragraph 16, lines 1-12 describes the use of the wearable device to reduce or stabilize involuntary movement of a joint or limb, and to reduce tremors; see 
Regarding claim 17, Zhang in view of Rocon de Lima and Maloney disclose the system of claim 16, as discussed above.
Zhang further discloses wherein the remote controller (generally 406) comprises a computer processor programmed with instructions for communicating with the communications interface (110) of the wearable device (20) (paragraph 51, lines 6-12 describes that when the analysis of sensor signals is done remotely from the wearable device, communications interface 110 receives control signals from control module software 408 which is in turn interpreted by processor/microcontroller 402 in order to control actuators 102; Fig. 4: control module 408 is contained in memory 406, and paragraph 49, lines 29-34 indicates that the memory 406 can be remote from the wearable device and accessed via a network; in paragraph 88, lines 1-10 further explains that storage devices, i.e. memory 406, that are optionally distributed across a network can include a remote computer; thus, element 406, indicated generally as memory in Fig. 4, can include a remote computer that the wearable device and associated microcontroller may access across a network, and by definition a computer includes a processor).  
Regarding claim 18, Zhang in view of Rocon de Lima and Maloney disclose the system of claim 17, as discussed above.
Zhang further discloses wherein the system further comprises a central computer having a processor and associated memory and accessible over a global computer network, and the remote controller (generally 406) is configured to communicate with the central computer (paragraph 51, lines 6-12 describes that when the analysis of sensor signals is done remotely from the wearable device, communications interface 110 receives control signals from control module software 408 which is in turn interpreted by processor/microcontroller 402 in order to control actuators 102; Fig. 4: control module 408 is contained in memory 406, and paragraph 49, lines 29-34 indicates that the memory 406 can be remote from the wearable device and accessed via a network; in paragraph 88, lines 1-10 further explains that storage devices, i.e. memory 406, that are optionally distributed across a network can include a remote computer; thus, element 406, indicated generally as memory in Fig. 4, can include a remote computer that the wearable device and associated microcontroller may access across a network, and memory 406 is included within said central computer).  
Regarding claim 19, Zhang in view of Rocon de Lima and Maloney disclose the system of claim 18, as discussed above.
Zhang further discloses wherein the wearable device (20) is configured to collect data and to upload the collected data to the remote controller (406) (paragraph 50, lines 1-4 describes that 406 is configured to store data collected from the sensors; see Fig. 4), wherein the remote controller (406) is configured to process and store the uploaded data (paragraph 50, lines 1-4 describes that 406 is configured to store data collected from the sensors, and paragraph 88, lines 1-10 further explains that storage devices, i.e. memory 406, that are optionally distributed across 
Regarding claim 20, Zhang in view of Rocon de Lima and Maloney disclose the system of claim 19, as discussed above.
Zhang further discloses wherein the system is configured to provide control settings (e.g. 408) to the microcontroller (402) corresponding to optimized operating parameters calculated by the remote controller (406) based upon the uploaded data (paragraph 47, lines 1-12; paragraph 54, lines 1-8; Fig. 4).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0356890) in view of Rocon de Lima (US 2014/0336722) and Maloney (US 2018/0000685), as applied to claim 12 above, in further view of Simmons (US 2010/0160986).
Regarding claim 14, Zhang in view of Rocon de Lima and Maloney disclose the wearable device of claim 12, as discussed above.
Zhang further discloses wherein the vibration generators (102) have a nominal vibration frequency that is different than the pulse frequency (paragraph 18, lines 1-6).
While Zhang describes that the vibrational frequency from the actuators (102) can be driven at 200 Hz in exemplary embodiments, Zhang fails to explicitly disclose the pulse frequency, and therefore fails to disclose that the ratio between the vibration frequency and the pulse frequency is between .65-4.5.
However, Simmons discloses a device (501) placed on a patient’s arm (see Fig. 5A) for providing stimulatory vibration to a patient with neurodegenerative diseases or dyscoordination 
Using the exemplary 200 Hz vibration frequency disclosed by Zhang, and the 30-1000 Hz pulse frequency taught by Simmons, the ratio between the vibration frequency and the pulse frequency ranges from .15 to 5. 
The range taught by the prior art of .15 to 5 overlaps the claimed range of .65 to 4.5. However, in the case that the range found in the prior art overlaps the claimed range, a prima facie case of obviousness exists (MPEP 2144.05.I).
Further, because Simmons explains that the pulse frequency can be modified based on the desired application, one of ordinary skill in the art could reasonably modify the pulse frequency range taught by Simmons through routine experimentation to arrive at the claimed ratio range (see MPEP 2144.05.II).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device disclosed by modified Zhang with the capability of altering the pulse frequency as taught by Simmons, in order to provide a ratio of vibration frequency to pulse frequency between .15 and 5. Further, because the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists. Still further, based on Simmons suggestion that the pulse frequency can be modified depending on the desired application of the vibrational stimulation, one of ordinary skill could reasonably arrive at the claimed ratio range through routine experimentation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785